DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 11-14, 15-16, 18, 20-28 and 30-34 are allowed, and claims 2-4, 6-10, 17, 19 and 29 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cold plate assembly, does not disclose, teach or suggest, following subject matter in claims:  
a cooling manifold comprising a coolant passage within the polymer base and having an inlet and an outlet; and 
a first structure formed within the upper surface and fluidly coupled to the coolant passage; and 
at least one metal adapter defining a second unit, the second unit comprising: 
a lower surface facing the polymer base and defining a second cooling interface for mating with the first cooling interface, the lower surface comprising a set of adapter slots; and 
an upper surface having at least one set of channels fluidly coupled to the set of adapter slots and to the first structure and configured to mount the electronic component; 
wherein the at least one set of channels comprises an alternating set of channels where every other channel in the alternating set of channels is fluidly coupled to a different adapter slot in the set of adapter slots. 

Prior arts, Zhou, Yang, You and Kenny, disclose related structural elements for cold plate assembly, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835